DETAILED ACTION
	The following is a response to the amendment filed 6/29/2021 which has been entered.
Response to Amendment
	Claims 6-9 is pending in the application. Claims 10 and 11 are cancelled.
	-The 103 rejection of claims 6-10 has been withdrawn due to applicant amending claim 6 with limitations not disclosed by the prior art of record used in the rejection.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant’s arguments pertaining to the 112(f) interpretation has been acknowledged, however, the term “unit” in the limitations “open-loop and/or closed-loop control unit “ is considered a generic placeholder that is a broad term similar to the term “means”. “Unit” can be interpreted broadly as any type of device forming part of a complex mechanism. Due to applicant not defining what the device maybe structurally, i.e., computer, processor, software, etc., the 112(f) interpretation of the limitations will not be withdrawn.

Allowable Subject Matter
Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
wherein the actuator includes a planetary gear train according to a Wolfrom principle, wherein the gear train includes a sun gear, a planetary gear support, planetary gears disposed on the support, and two hollow wheels, wherein one of the two wheels is non-rotatably connected to one of the two coupling elements; wherein the actuator includes an electromotor which is, at least partially, integrated in the gear train and wherein the actuator has a spreading mechanism which converts a relative rotational movement into a linear movement; wherein the spreading mechanism has two spreading elements which are formed respectively by the two hollow wheels, wherein the spreading mechanism further has a rolling element which is disposed between the two spreading elements each having a running surface, and wherein at least one of the running surfaces forms a ramp and in combination with the limitations as written in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 3, 2021